Ray, C. J.
The appellee moved in the court below to dismiss an appeal from the judgment of a justice of the peace, “ for the reason that the transcript of the record shows that the judgment, interest, and costs, were fully paid by said plaintiftj voluntarily, prior to his perfecting the appeal in said cause.”
II. D. Wilson and J. D. Osborn, for appellant.
A, S. Make and JR. M. Johnson, for appellee.
This motion was sustained. This was error. Armes v. Chappel, 28 Ind. 469, where the case of Dickensheets v. Kaufman was referred to as authority; but the ease not having been fully reported, it will bo found to decide this question, by a reference to that case in 29 Ind. 154.
The motion to dismiss the appeal should have been ovei’ruled.
The judgment is reversed, with costs.